Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                           CASE NO. 19-24857-CIV-GOODMAN
                                  [CONSENT CASE]

  MIDWAY LABS USA, LLC,

         Plaintiff,
  v.

  SOUTH SERVICE TRADING, S.A., et al.,

        Defendants.
  _____________________________________/

  AMENDED1 ORDER GRANTING COUNTERCLAIM DEFENDANT MIDWAY LABS
   USA, LLC AND THIRD-PARTY DEFENDANTS MIDWAY LABS BIO, LLC AND
      WILTON B. COLLE’S MOTION TO DISMISS COUNTS III AND IV OF
             EXICON’S COUNTERCLAIM WITHOUT PREJUDICE

         Counterclaim Defendant Midway Labs USA, LLC (“Midway”) and Third-Party

  Defendants Midway Labs Bio, LLC (“Midway Bio”) and Wilton B. Colle (“Colle”)

  (collectively, the “Midway Parties”) move to dismiss Counts III and IV of the

  Counterclaim filed by Defendants and Counterclaim Plaintiffs/Third-Party Plaintiffs

  South Service Trading S.A. and Codime Comercio e Distribucao de Mercadorias Ltda.

  (collectively, “Exicon”). [ECF Nos. 18; 22].

         In its Counterclaim, Exicon, an importer, distributor and reseller of consumer



  1
         The Order is being amended to correct a typo on page 17.


                                                 1
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 2 of 23



     products in Brazil, lays out a detailed narrative alleging that the Midway Parties,

     producers and sellers of nutritional supplements, engaged in deceptive conduct and

     breached the Importation and Distribution Agreement (the “Distribution Agreement”)

     between Exicon and Midway Labs USA, LLC. [ECF No. 18]. Specifically, Count III of the

     Counterclaim alleges that the Midway Parties violated the Florida Deceptive and Unfair

     Trade Practices Act, Fla. Stat. §§ 501.201 et seq. (“FDUTPA”) [id. at pp. 33-35], and Count

     IV alleges that Midway Bio and Colle, the controlling member and manager of both

     Midway and Midway Bio, tortiously interfered with the Distribution Agreement [id. at

     pp. 35-37]. The Midway Parties filed a motion to dismiss with prejudice Count III in its

     entirety and Count IV as it relates to Colle. [ECF No. 22].

            For the reasons outlined below, the Court grants the Midway Parties’ motion to

     dismiss, albeit without prejudice, and gives Exicon the option to file its amended

     Counterclaim within 14 days of this Order.

I.          Factual Background

            a. Midway Labs USA, LLC sues Exicon

            Midway, a producer and seller of its own line of nutritional supplements,

     manufactures products in various countries, including the United States, and sells them

     into various markets, the largest of which is Brazil. [ECF No. 1, p. 3]. Exicon is in the

     business of importing, distributing, and reselling various consumer products, including

     nutritional supplements, in Brazil. Id.



                                                  2
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 3 of 23



         In November 2019, Midway filed its Complaint against Exicon for breach of the

  Distribution Agreement and a subsequent June 2019 agreement reached by the parties

  after the Distribution Agreement was terminated. Id. at p. 1.

         By way of background, Midway and Exicon entered into the Distribution

  Agreement on May 4, 2018. Id. Through the Distribution Agreement, Midway appointed

  Exicon as an importer, distributor, and reseller of Midway products in Brazil through

  select sales channels, and Exicon accepted such appointment and all attending rights and

  obligations associated with its role. Id. at p. 3.

         In its Complaint, Midway alleges that Exicon breached the Distribution

  Agreement by: (1) failing to tender any payment to Midway for the products duly

  shipped and invoiced by Midway, including any payments on past due invoices [id. at

  pp. 3-4]; (2) failing to assign its collection rights to Midway, in violation of the

  Distribution Agreement [id. at pp. 5-6]; (3) violating its obligations by failing to purchase

  and maintain a Minimum Stock Level as set forth in the Distribution Agreement [id. at

  pp. 6-7]; (4) failing to fulfill its promise to assign the receivables for the products and

  failing to pay Midway for those products after entering into the 2019 Agreement [id. at p.

  8]; and (5) continuing to hold a substantial inventory of Midway products, for which

  Exicon has paid nothing to Midway [Id.].

         Additionally, Midway claims that Exicon is liable under a promissory estoppel

  theory. Id. at pp. 9-10. Midway alleges that after the termination of the Distribution



                                                  3
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 4 of 23



  Agreement, Exicon promised Midway that it would sell Midway products on behalf of

  Perseus (Midway’s subsidiary created to warehouse Midway’s products and distribute

  them directly to some of Midway’s clients) to a third-party distributor and then assign

  the receivables to Perseus. Id. at p. 9. Midway alleges that Exicon made this promise with

  the knowledge and expectation that Midway would rely on it, and that Midway did, in

  fact, rely on the promise when it shipped the agreed-upon products in August 2019. Id.

  at p. 10. Nevertheless, Midway contends that Exicon breached its promise to assign the

  receivables to Perseus and failed to pay Midway for the shipped products. Id.

        b. Exicon files a Counterclaim against Midway and two related Midway Parties
           (Midway Bio and Colle)

        In January 2020, Exicon filed its Answer, Affirmative Defenses, and Counterclaim

  against Midway, and added two related Midway parties, Midway Bio and Colle, for

  alleged misconduct and repeated breaches of the Distribution Agreement. [ECF No. 18].

        In its Counterclaim, Exicon alleges: (1) at Colle’s direction, Midway undertook a

  scheme to unload large quantities of products onto Exicon, knowing it had no ability to

  sell to customers and to obtain cash and financing [id. at p. 8]; (2) Midway baselessly

  inflated its sales forecasts to induce Exicon to issue large purchase orders, resulting in

  unsold products piling up in Exicon’s inventory [id.]; (3) Midway had a history of

  engaging in similar misconduct with its previous Brazilian distributor [id.]; (4) Midway

  terminated the Distribution Agreement by manufacturing various pretexts for

  termination, later admitting that the termination was baseless during a May 2019


                                              4
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 5 of 23



  telephone call between Colle and Exicon’s representatives [id. at 24]; (5) Midway

  continued its pattern of breaches and misconduct after the subsequent June 2019

  Agreement [id. at 27]; (6) Midway and Colle’s direction of Perseus, an organization

  allegedly created by Midway to compete with Exicon, is in bad faith and in direct breach

  of the Distribution Agreement [id. at 29]; and (7) Exicon has not received payment from

  Midway in connection with expiring products, and Midway has breached its obligation

  under the Distribution Agreement to reimburse Exicon for the nonpayment of Midway’s

  customers [id. at 30].

         After Midway filed its Complaint in November 2019, Exicon filed its Answer,

  Affirmative Defenses, and Counterclaim in January 2020, naming the Midway Parties

  (Midway Bio and Colle) as counter-defendants. Exicon alleged four counts against the

  Midway Parties: (I) breach of contract against Midway; (II) breach of the covenant of good

  faith and fair dealing against Midway; (III) violation of FDUTPA against all three counter-

  defendants; and (IV) tortious interference with a contract against Midway Bio and Colle.

  [ECF No. 18].

         The Midway Parties filed a Motion to Dismiss Counts III and IV of the

  Counterclaim. [ECF No. 22]. Exicon filed a response in opposition to the Motion to

  Dismiss [ECF No. 25] and the Midway Parties filed a reply in support of their Motion to

  Dismiss [ECF No. 30]. The Court held a Zoom video-hearing on the Midway Parties’

  Motion to Dismiss. [ECF No. 45].



                                              5
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 6 of 23



 II.     Legal Standard

         When considering a motion to dismiss for failure to state a claim under Federal

  Rule of Civil Procedure 12(b)(6), the Court must accept all the complaint’s allegations as

  true, construing them in the light most favorable to the plaintiff. Pielage v. McConnell, 516

  F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  “[T]he pleading standard Rule 8 announces does not require detailed factual allegations,

  but it demands more than an unadorned, the-defendant-has-unlawfully-harmed-me

  accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A claimant must

  articulate “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

  requirement,’ but it asks for more than a sheer possibility that a defendant has acted

  unlawfully.” Id. “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Id. Thus, a pleading that offers mere “labels

  and conclusions” or “a formulaic recitation of the elements of a cause of action” will not

  survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous

  departure from the hyper-technical, code-pleading regime of a prior era, but it does not



                                                  6
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 7 of 23



  unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

  Iqbal, 556 U.S. at 679.


  III.   Analysis

         a. Count III: Exicon fails to satisfy the elements of its FDUTPA Counterclaim

         In the Motion to Dismiss, the Midway Parties argue that Count III of Exicon’s

  Counterclaim, violation of FDUTPA, fails for four reasons. [ECF No. 22]. First, the

  Midway Parties contend that Exicon impermissibly groups multiple Counterclaim

  defendants together without sufficiently differentiating the allegations against each.

  Second, the Midway Parties argue that Exicon fails to allege a harm to consumers, while

  alleging that only Exicon, a distributor, was injured. Third, the Midway Parties claim that

  Exicon alleges only lost profits, which they argue are not actual damages under FDUTPA.

  Fourth, the Midway Parties contend that Exicon fails to allege any nexus to Florida

  consumers, as the pleadings show that dealings between the parties took place in Brazil.

         Exicon argues that Midway Parties violated FDUTPA by engaging in “unfair or

  deceptive acts or practices in the conduct of any trade or commerce.” Fla. Stat.

  § 501.204(1); [ECF Nos. 18; 141]. Exicon alleges that Midway and Colle violated FDUTPA

  by (1) misrepresenting Midway’s portfolio of customers and potential sales of product

  and Exicon’s potential guaranteed profit from the enterprise; (2) deceptively inducing

  Exicon to enter into the Distribution Agreement based on false representations about

  Midway’s sales and marketing abilities and its customer portfolio; (3) failing to disclose


                                              7
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 8 of 23



  that Netshoes was still contractually Midway’s exclusive distributor for B2B sales in

  Brazil at the time the Distribution Agreement was executed; (4) failing to disclose that

  problems with Netshoes had left Midway indebted to several of its customers; (5) issuing

  sales forecasts with drastically inflated product numbers; (6) shipping products that were

  not included in any sales forecasts and were not reasonably believed to be sellable; (7)

  deceptively inducing Exicon’s performance under the June 2019 Agreement; (8) falsely

  representing to Midway customers that Midway has been assigned the receivables, and

  seeking direct repayment for customers’ defaulted payments; (9) directing Perseus to

  compete with Exicon; (10) failing to disclose that Perseus was actively competing with

  Exicon; and (11) wrongfully terminating the Distribution Agreement despite having no

  legal basis to do so. [ECF No. 18, p. 34].

         Moreover, Exicon alleges that “Colle, as the controlling member and manager of

  both Midway and Midway Bio, is fully aware, has consented to and/or directed these

  deceptive and unfair trade practices or acts or series of deceptive and unfair trade

  practices or acts.” Id.

         As for Midway Bio, Exicon alleges that it violated FDUTPA by being “fully aware”

  of and “consent[ing] to and/or direct[ing] these deceptive and unfair trade practices or

  acts or series of deceptive and unfair trade practices or acts.” Id. at p. 35.

         Under FDUTPA, a claimant must satisfy three elements to allege a viable claim. A

  claim under FDUTPA requires: “(1) a deceptive act or unfair trade practice; (2) causation;



                                                 8
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 9 of 23



  and (3) actual damages.” Dolphin LLC v. WCI Cmtys., Inc., 715 F.3d 1243, 1250 (11th Cir.

  2013); see also Intercoastal Realty, Inc. v. Tracy, 706 F. Supp. 2d 1325, 1333 (S.D. Fla. 2010).

  Failure to meet any of the elements results in dismissal. See, e.g., Plain Bay Sales, LLC v.

  Gallaher, No. 9:18-CV-80581, 2020 WL 202960, at *4 (S.D. Fla. Jan. 14, 2020) (“Because the

  Prudent Parties fail to plead actual damages in Count V as required by Florida law, the

  Court DISMISSES Count V of the Third Party Counterclaim as to Haunert.”).

                 i. Failure to allege a consumer injury

         The Midway Parties argue that Exicon’s FDUTPA claim should be dismissed for

  failure to allege a consumer injury. [ECF No. 22, pp. 5-6]. In response, Exicon argues that

  the word “consumer” is construed liberally by Florida courts, and that it has sufficiently

  pleaded a consumer injury. [ECF No. 25, p. 12].

         In 2001, the Florida Legislature amended § 501.211(2), replacing the word

  “consumer” with “person” in the section that originally provided that “a consumer who

  [has] suffered a loss as a result of a violation of this part” can bring an action for damages.

  See VVIG, Inc. v. Alvarez, No. 18-23109-CIV, 2019 WL 5063441, at *11-12 (S.D. Fla. Oct. 9,

  2019) (citing Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So.

  3d 164, 167-68 (Fla. 4th DCA 2015); Fla. Stat. § 501.211(2)).

         The amendment has been interpreted as expanding the class of plaintiffs eligible

  to bring claims for damages under § 501.211(2) beyond consumers. Caribbean Cruise Line,

  Inc., 169 So. 3d at 169 (noting that the amendment “indicates that the legislature no longer



                                                 9
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 10 of 23



  intended FDUTPA to apply to only consumers, but to other entities able to prove the

  remaining elements of the claim as well”); see also Off Lease Only, Inc. v. LeJeune Auto

  Wholesale, Inc., 187 So. 3d 868, 869 n.2 (Fla. 3d DCA 2016).

         Although the amendment expanded the class of plaintiffs eligible to bring an

  action for damages under FDUTPA, the plaintiff must still allege facts demonstrating a

  consumer injury in order to state a claim. See CEMEX Constr. Materials Fla., LLC v.

  Armstrong World Industr., Inc., No. 3:16-cv-186-J-34JRK, 2018 WL 905752, at *15 (M.D. Fla.

  Feb. 15, 2018) (finding that a claimant must “allege facts plausibly suggesting that [the

  defendant’s] actions were likely to cause consumer harm” in order to state a claim under

  FDUTPA); Stewart Agency, Inc. v. Arrigo Enterprises, Inc., 266 So. 3d 207, 212 (Fla. 4th DCA

  2019) (noting that, “[w]hile an entity does not have to be a consumer to bring a FDUTPA

  claim, it still must prove the elements of the claim, including an injury to a consumer”).

         Here, Exicon has failed to state a claim under FDUTPA because it has not

  adequately asserted facts showing consumer injury or detriment. Specifically, Exicon has

  failed to allege any facts in Count III of its Counterclaim concerning consumer injury or

  detriment caused by Midway, Midway Bio, and Colle’s actions. [ECF No. 18, pp. 33-35].

  In addition, none of the allegations in paragraphs 1 through 136 of the Counterclaim,

  which are incorporated in Count III, plausibly suggest that the Midway Parties’ actions

  led to consumer harm. See id. at pp. 7-31.




                                               10
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 11 of 23



         Under FDUTPA, “[a] ‘consumer’ is one who has engaged in the purchase of goods

  or services.” Leon v. Tapas & Tintos, Inc., 51 F. Supp. 3d 1290, 1297 (S.D. Fla. 2014) (citations

  omitted). However, Exicon does not allege in its Counterclaim that it engaged in the

  purchase of Midway’s goods. Rather, Exicon explains that its “responsibilities were to be

  largely logistical” for the distribution of the products to customers in Brazil to whom

  Midway was to have already arranged sales. [ECF No. 18, pp. 7, 13]. Exicon does not

  explain how its “logistical” role in distributing Midway products made it a “consumer”

  for purposes of FDUTPA or satisfies the consumer injury requirement.

         The purpose of FDUTPA is to prevent an unfair practice “that offends established

  public policy and one that is immoral, unethical, oppressive, unscrupulous or

  substantially injurious to consumers,” while a deceptive act “occurs if there is a

  representation, omission, or practice that is likely to mislead the consumer acting

  reasonably in the circumstances, to the consumer's detriment.” See Sandshaker Lounge &

  Package Store LLC v. RKR Beverage Inc, No. 317CV00686MCRCJK, 2018 WL 7351689, at *6

  (N.D. Fla. Sept. 27, 2018) (citing PNR, Inc. v. Beacon Prop. Mgmt, Inc., 842 So. 2d 773, 777

  (Fla. 2003)). Without any cogent allegations in its Counterclaim regarding a consumer

  injury, Exicon is unable to satisfy the requirements of FDUTPA. Accordingly, Exicon’s

  FDUTPA Counterclaim is dismissed without prejudice.

         Since Exicon did not sufficiently allege a consumer injury, the Court’s inquiry

  could end there; however, the Court will discuss the Midway Parties’ other arguments.



                                                 11
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 12 of 23



                ii. Actual damages

         In order to satisfy a claim under FDUTPA, there must be actual damages, as

  opposed to consequential damages. See Zamber v. Am. Airlines, Inc., 282 F. Supp. 3d 1289,

  1298 (S.D. Fla. 2017); Casa Dimitri Corp. v. Invicta Watch Co. of Am., Inc., 270 F. Supp. 3d

  1340, 1352 (S.D. Fla. 2017).

         Exicon alleges that its damages include past and future profits. [ECF No. 18, ¶ 144].

  Exicon states that “[a]s a direct and proximate result of Counterclaim/Third-Party

  Defendants’ deceptive and unfair trade practices or acts or series of deceptive and unfair

  trade practices or acts, Exicon has suffered, and will continue to suffer, damages in an

  amount to be established at trial.” Id. (emphasis added). Exicon further specified in its

  Opposition that it is seeking lost profits as its primary form of damages under FDUTPA.

  [ECF No. 25, p. 14].

         Florida law is clear that consequential damages are barred under the statute. See,

  e.g., Diversified Mgmt. Sols., Inc. v. Control Sys. Research, Inc., No. 15-81062-CIV, 2016 WL

  4256916, at *5 (S.D. Fla. May 16, 2016) (finding that actual damages do not include

  “consequential damages”); Orkin Exterminating Co. v. Petsch, 872 So. 2d 259, 263 (Fla. 2d

  DCA 2004) (noting that FDUTPA “permits a consumer to recover only the diminished

  value of the services received,” and not “special, consequential, and incidental

  damages”); Rodriguez v. Recovery Performance & Marine, LLC, 38 So. 3d 178, 181 (Fla. 3d

  DCA 2010) (concluding that “[b]ecause the proper measure of ‘actual damages’ is the



                                               12
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 13 of 23



  difference in the market value of the jet-boat as delivered and market value as it should

  have been delivered,” the plaintiff “cannot recover damages for the down payment and

  loan payments, as those are consequential damages”); Urling v. Helms Exterminators, Inc.,

  468 So. 2d 451, 454 (Fla. 1st DCA 1985) (finding that the plaintiffs’ claim for costs of

  repairing termite damage was impermissible under FDUTPA because such costs

  constituted “special or consequential damages”).

         Often courts interpret consequential damages to include lost profits. See, e.g.,

  Nyquist v. Randall, 819 F.2d 1014, 1017 (11th Cir. 1987) (‘“Lost profits’ are typically

  considered to be ‘consequential damages.’”); QSGI, Inc. v. IBM Glob. Fin., No. 11-80880-

  CIV, 2012 WL 1150402, at *5 (S.D. Fla. Mar. 14, 2012) (“All that remains is QSGI’s repeated

  claim to consequential damages in the form of “lost profits” and “lost business.” [] But

  consequential damages are not recoverable under FDUTPA.”); Emondson v. 2001 Live, Inc.,

  No. 8:16-CV-3243-T-17AEP, 2017 WL 10085029, at *2 (M.D. Fla. July 25, 2017) (internal

  citation    omitted)     (“However,       it        remains   well-settled   in     Florida

  that consequential damages in the form of lost profits are not recoverable under

  FDUTPA.”); Plain Bay Sales, LLC v. Gallaher, No. 9:18-CV-80581, 2020 WL 202960, at *4

  (S.D. Fla. Jan. 14, 2020) (“But such alleged damages are lost profits, not actual damages,

  and consequential damages such as loss profits are not recoverable under FDUTPA.”);

  HGI Assocs., Inc. v. Wetmore Printing Co., 427 F.3d 867, 878 (11th Cir. 2005) (“Lost profits

  typically fall under the category of consequential damages.”).



                                                 13
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 14 of 23



         While Exicon claims that it “will continue to suffer” lost profits [ECF No. 18,

  ¶ 144], future lost profits are consistently considered to be consequential damages that

  cannot be recovered under FDUTPA. See, e.g., Glob. Tech LED, LLC v. Hilumz Int'l Corp.,

  No. 2:15-CV-553-FTM-29CM, 2016 WL 3059390, at *3 (M.D. Fla. May 31, 2016) (“For the

  purpose      of    recovery        under   FDUTPA,       ‘actual    damages’      do     not

  include consequential damages, precluding recovery of future lost profits.”); BPI Sports,

  LLC v. Labdoor, Inc., No. 15-62212-CIV-BLOOM, 2016 U.S. Dist. LEXIS 23033, at *1 (S.D.

  Fla. Feb. 25, 2016) (“However, the FDUTPA claim failed because the manufacturer did

  not allege actual damages, but instead alleged only consequential damages in the form

  of lost profits and business.”).

         Consequently, to the extent that Exicon is claiming entitlement to future lost

  profits, this portion of its claimed damages is not recoverable under FDUTPA.

         Nevertheless, courts in the Eleventh Circuit are split on whether past lost profits

  are permissible under FDUTPA. Sandshaker Lounge & Package Store LLC, 2018 WL 7351689,

  at *6 n.15 (noting split of authority between the courts regarding whether past lost profits

  are actual damages).

         For example, some Florida district courts find that past lost profits are actual

  damages and may be recovered. See, e.g., Factory Direct Tires Inc. v. Cooper Tire & Rubber

  Co., Case No. 3:11-cv-255-RV/EMT, 2011 WL 13117118, at *7 (N.D. Fla. Oct. 24, 2011)

  (finding that past lost profits, as opposed to future lost profits, constitute actual damages



                                               14
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 15 of 23



  under FDUTPA); Tracfone Wireless, Inc. v. Access Telecom, Inc., 642 F. Supp. 2d 1354, 1365

  (S.D. Fla. 2009) (finding that the plaintiff adequately pled damages under FDUTPA where

  it alleged that “Defendants' conduct has led to lost profits for Plaintiff”).

         On the other hand, other district courts within Florida also find that past lost

  profits constitute consequential damages and may not be recovered under FDUTPA. See,

  e.g., Casa Dimitri Corp., 270 F. Supp. 3d at 1352 (internal citations omitted) (“Lost profits

  are a quintessential example of consequential damages . . . Additionally, harm in the

  manner of competitive harm, diverted or lost sales, and harm to the goodwill and

  reputation are consequential damages.”); ADT LLC v. Vivint, Inc., No. 17-CV-80432, 2017

  WL 5640725, at *5 (S.D. Fla. Aug. 3, 2017) (dismissing FDUTPA count where past lost

  profits were the only alleged damage); Diversified Mgmt. Sols., Inc. v. Control Sys. Research,

  Inc., No. 15-81062-CIV, 2016 WL 4256916, at *6 (S.D. Fla. May 16, 2016) (“The substantive

  law of Florida, as it currently stands, leads to the conclusion that lost profits are

  consequential damages, and, thus, not recoverable under FDUTPA.”).

         The Florida Supreme Court has not decided the issue of whether past lost profits

  are an available actual damage or an unavailable consequential damage under FDUTPA.

  Similarly, the Eleventh Circuit Court of Appeals has not resolved the split either. And the

  Sandshaker Lounge Court, which expressly flagged the issue as one generating a split of

  authority, opted to not rule on the issue because the Plaintiff there “failed even to allege

  consumer injury.” 2018 WL 7351689, at *6 n.15.



                                               15
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 16 of 23



         Rather than kick the legal can down the road, the Undersigned has chosen to rule

  on the issue -- and the ruling is that past profits are not actual damages under FDUTPA.

  Rather, they are consequential damages and therefore cannot be included in a FDUTPA

  recovery.

         To be sure, there are some nonbinding district court cases which have said that

  past lost profits are recoverable. But I do not find those cases convincing.

         For example, as noted by the Diversified Court, “[t]he Tracfone court conducted no

  analysis of the actual damages issue, and cited no authority for its decision not to dismiss

  for failure to plead actual damages.” 2016 WL 4256916, at *6. The Undersigned agrees

  with this assessment of Tracfone, which merely stated its wholly conclusory statement

  about lost profits without any discussion whatsoever.

         Second, the Factory Direct Court did not perform much analysis either, and it

  hedged its bets by saying that it “would appear” that past lost profits constitute actual

  damages for FDUTPA purposes. 2011 WL 13117118, at *7. But this type of equivocal

  language does not generate confidence in the conclusion.

         Third, and perhaps most importantly, there is no substantive distinction between

  past lost profits and future lost profits for purposes of determining whether past lost

  profits are actual damages. Both past lost profits and future lost profits inherently involve

  consequential-type damages, which are not authorized under FDUTPA. The mere fact

  that a lost profit is a past lost profit because it already occurred does not somehow and



                                               16
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 17 of 23



  automatically change the nature of the damage from consequential to actual. Instead, a

  past lost profit is simply a consequential damage which has happened.

         To be sure, a past lost profit, unlike a future lost profit, is no longer speculative.

  But being speculative is not what makes a future lost profit unavailable in a FDUTPA

  claim. The litmus test, the distinction between available FDUTPA damages and

  unavailable FDUTPA damages, is whether the damage is consequential. A lost profit

  damage is no less consequential merely because it is a past profit.

         So there is a distinction between future lost profits and past lost profits -- but that

  distinction (i.e., whether future lost profits are speculative, as opposed to the certainty of

  a past, already-incurred lost profit) is not one which helps determine whether one

  category of damage is an impermissible consequential damage.

         By way of summary, Exicon’s FDUTPA claim is dismissed for two reasons, either

  one of which is independently sufficient to warrant dismissal: (1) it failed to allege

  consumer injury; and (2) lost profits (both past and future) are not recoverable under

  FDUTPA. The dismissal is without prejudice, however. Perhaps Exicon has a factual and

  legal basis, consistent with its Federal Rule of Civil Procedure 11 obligations, to file an

  amended FDUTPA claim which will address both of the failings outlined above.

               iii. Specific misconduct alleged against Midway USA, Midway Bio, and
                    Colle

         The Midway Parties allege that Count III of Exicon’s Counterclaim should be

  dismissed because “[n]otably absent from these allegations is any reference to what


                                               17
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 18 of 23



  specific, individual actions were taken by Midway, Midway Bio, or Colle. This fatal

  ambiguity pervades Count III, rendering it impossible for Midway, Midway Bio, and

  Colle to know precisely how to respond to the allegations.” [ECF No. 22, p. 5].

         The Court disagrees. Here, the allegations in the Counterclaim are detailed and

  clear enough to enable the Midway Parties to understand which allegations apply to

  which cause of action and counter-defendant. Although the Counterclaim refers to

  counter-defendants collectively in some instances, it also refers to the individual counter-

  defendant’s specific actions in others. The Court finds it reasonable to infer that where

  the Midway Parties are referred to collectively, the allegations apply to all three of them,

  as opposed to Exicon’s specific allegations against Midway, Midway Bio, and Colle.

         For example, the Counterclaim details allegations against Midway USA: (1)

  alleged misrepresentations by Midway to induce Exicon to enter into the Distribution

  Agreement, including the provision of inflated sales figures, false projections concerning

  profitability, and misrepresentations about the reliability of customers [ECF No. 18, ¶¶

  31-35]; (2) Midway’s alleged failure to disclose, at the time of the Distribution

  Agreement’s execution, that NS2.com Internet S.A. was still Midway’s exclusive

  distributor of products in Brazil [id. at ¶¶ 70-72]; (3) Midway’s alleged issuance of sales

  forecasts with inflated product numbers [id. at ¶¶ 53-61]; (4) Midway’s alleged

  misrepresentations to induce Exicon to enter into the June 2019 Agreement [id. at ¶¶ 91-




                                              18
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 19 of 23



  103]; and (5) Midway’s alleged instruction to Perseus to compete with Exicon in violation

  of the Distribution Agreement’s exclusivity provisions [id. at ¶¶ 108-16].

         The Counterclaim also details specific allegations about Midway Bio: (1) Midway

  Bio’s alleged involvement in directing its subsidiary, Perseus, to compete directly with

  Exicon [id. at ¶¶ 108-11]; and (2) allegations that Midway Bio arranged for shipments of

  products directly to Perseus for distribution directly to Midway’s customers throughout

  Brazil, in violation of Exicon’s exclusive right to do so under the Distribution Agreement

  [id. at. ¶¶ 112-15].

         Finally, the Counterclaim details specific allegations about Colle: (1) Colle

  allegedly engaged in misconduct on behalf of the Midway Parties by misrepresenting

  Midway’s sales and profitability to induce Exicon to enter into the Distribution

  Agreement [id. at ¶¶ 30-35]; (2) Colle sent, on behalf of Midway, a letter to Exicon

  purporting to terminate the Distribution Agreement [id. at ¶¶ 83-89]; (3) Colle made

  misrepresentations on behalf of Midway to induce Exicon to enter into the June 2019

  Agreement [id. ¶¶ at 91-103]; (4) Colle oversaw and confirmed the inflated sales forecasts

  that Midway and Colle did not reasonably believe would be sold [id. at ¶ 58]; and (5)

  Colle established Perseus and directed it to compete with Exicon by arranging for

  shipments of products directly to Perseus for distribution directly to Midway’s customers

  throughout Brazil, in violation of Exicon’s exclusive right to do so under the Distribution

  Agreement [id. at ¶¶ 83-89].



                                              19
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 20 of 23



         On its own, this argument would not cause the dismissal of Exicon’s FDUTPA

  Counterclaim; however, Exicon’s failure to adequately allege a consumer injury and the

  unavailability of lost profits damages under FDUTPA results in the dismissal of Count

  III.

               iv. Connection to Florida

         The Midway Parties argue that Count III fails because FDUTPA requires that the

  alleged unfair conduct or trade practice either takes place in Florida or has a nexus to

  Florida and “Exicon fails to allege that any of Midway, Midway Bio, or Colle’s conduct

  occurred within the territorial boundaries of Florida.” [ECF No. 22, p. 7]. The Court does

  not find Midway’s argument to be a persuasive and finds that Exicon has alleged a

  sufficient connection to Florida.

         First, Midway and Midway Bio are Florida corporations and Colle is a resident of

  Florida. Second, Exicon alleges that the Midway organization conducted business out of

  its Boca Raton headquarters from where its members arrange the manufacture and sale

  of their products. [ECF No. 18, ¶¶ 24-26]. Third, throughout its Counterclaim, Exicon

  alleges that the fraudulent misconduct by the Midway Parties was conducted from its

  Florida headquarters. Finally, Midway included a Florida choice of law provision in the

  Distribution Agreement, which was ultimately executed. It also includes a choice of

  forum provision whereby the parties agreed to resolve disputes in the courts situated in

  Miami-Dade County, Florida. Id. at ¶ 24.



                                             20
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 21 of 23



         The Court is not convinced by the Midway Parties’ argument, but, as explained

  above, Count III must be dismissed (albeit without prejudice) for Exicon’s inability to

  satisfy elements of the FDUTPA claim.

         b. Count IV: Exicon fails to satisfy its claim for tortious interference against
            Colle

         Exicon alleges that Midway Bio and Colle tortiously interfered with Midway’s

  performance under the Distribution Agreement with Exicon. [ECF No. 18, p. 35]. Further,

  Exicon contends that Midway Bio and Colle “were fully aware of the terms of the

  Distribution Agreement and, in particular, its grant of exclusive importation and

  distribution rights to Exicon.” Id. Exicon argues that Midway Bio and Colle “intentionally

  and unjustifiably interfered with these relationships by, inter alia, directing a Midway

  Bio’s subsidiary, Perseus, to purchase Products from Brazilian manufacturers and fulfill

  sales directly to customers, in direct competition with Exicon and in breach of its

  exclusive distribution rights.” Id.

         The Midway Parties argue that Count IV of the Counterclaim should be dismissed

  against Colle, because, as the managing member of Midway USA, he cannot tortiously

  interfere with a contract to which Midway USA is a party. [ECF No. 22, pp. 9-10].

         In order to maintain a claim for tortious interference with a business relationship

  under Florida law, a party must prove (1) the existence of a business relationship between

  the plaintiffs and a third party, (2) the defendants’ knowledge of the business

  relationship, (3) the defendants’ intentional and unjustified interference with the business


                                              21
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 22 of 23



  relationship, and (4) damage to the plaintiffs as a result of the interference. KMS Rest.

  Corp. v. Wendy's Int'l, Inc., 361 F.3d 1321, 1325 (11th Cir. 2004) (emphasis added).

         A tortious-interference claim cannot succeed when “the alleged interference is

  directed at a business relationship to which the defendant is a party.” Romika-USA, Inc.

  v. HSBC Bank USA, N.A., 514 F. Supp. 2d 1334, 1338 (S.D. Fla. 2007).

         The Distribution Agreement is between Midway USA and Exicon. [ECF No. 1-1,

  Distribution Agreement]. Colle executed the Distribution Agreement on behalf of

  Midway USA. Id. at pp. 1, 14. Colle cannot, as managing member of Midway USA,

  tortiously interfere with a contract to which Midway USA is a party because he is not a

  stranger to the business relationship. See Romika-USA, Inc., 514 F. Supp. 2d at 1338 (“[T]he

  interfering defendant must be a third party, a stranger to the business relationship.”);

  Bray & Gillespie Mgmt., LLC v. Lexington Ins. Co., 527 F. Supp. 2d 1355, 1367-68 (M.D. Fla.

  2007) (“Consequently, an agent generally cannot be held liable for tortiously interfering

  with the contract of its [principal] because the agent is privileged to act in the best interest

  of the [principal].”); Special Purpose Accounts Receivable Co-op v. Prime One Co., 125 F. Supp.

  2d 1093, 1103-04 (S.D. Fla. 2000) (reiterating the well-established rule that “[w]hether the

  defendant interferes with a contractual or business relationship, that defendant must be

  a third party or a stranger to the business relationship”).

         Colle, as the managing member of Midway USA, was privileged to interfere in a

  contract between Midway USA and Exicon. See Babson Bros. Co. v. Allison, 337 So. 2d 848,



                                                22
Case 1:19-cv-24857-JG Document 53 Entered on FLSD Docket 05/14/2020 Page 23 of 23



  850-51 (Fla. 1st DCA 1976) (holding that a controlling stockholder of a corporation is

  privileged to interfere with a contract between the corporation and a third party).

        Consequently, Count IV of the Counterclaim, as it relates to Colle, fails as a matter

  of law.

 IV.    Conclusion

        For the reasons stated above, the Court grants the Midway Parties’ motion to

  dismiss; however, Counts III and IV of the Counterclaim are dismissed without prejudice.

  Exicon shall have 14 days to amend Counts III and IV.

        DONE AND ORDERED in Chambers, in Miami, Florida, on May 14, 2020.




  Copies furnished to:
  All counsel of record




                                             23
